[Cite as State v. Lewis, 2022-Ohio-70.]
                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                  :

                 Plaintiff-Appellee,            :
                                                           No. 110448
                 v.                             :

JUSTIN P. LEWIS,                                :

                 Defendant-Appellant.           :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: January 13, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-17-624178-A


                                          Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Anthony T. Miranda, Assistant County
                 Prosecuting Attorney, for appellee.

                 Friedman, Gilbert, and Gerhardstein and Mary Catherine
                 Corrigan, for appellant.


ANITA LASTER MAYS, J.:

                   Defendant-appellant Justin P. Lewis (“Lewis”) appeals the trial

court’s denial of his postsentence motion to withdraw his guilty plea. Lewis asks this
court to either order his plea be withdrawn or remand to the trial court for a hearing.

We affirm the trial court’s decision to deny Lewis’s motion.

               Lewis was indicted in Cuyahoga C.P. Nos. CR-17-624178 and CR-18-

626972-B on several offenses. Lewis pleaded guilty to two counts of trafficking, a

second-degree felony, in violation of R.C. 2925.03(A)(2), with one-year firearm

specifications; one count of drug possession, a fifth-degree felony, in violation of

R.C. 2925.11(A); one count of possessing criminal tools, a fifth-degree felony, in

violation of R.C. 2923.24(A); two counts of having weapons while under disability,

third-degree felonies, in violation of R.C. 2923.13(A)(2) and 2923.13(A)(3); and one

count of endangering children, a first-degree misdemeanor, in violation of

R.C. 2919.22(A). The trial court sentenced Lewis to 12 years in prison.

I.    Facts and Procedural History

               Lewis filed an appeal in State v. Lewis, 8th Dist. Cuyahoga

No. 107552, 2019-Ohio-1994 (“Lewis I”), and argued that “[t]he trial court erred

when it did not determine that the defendant understood he was waiving certain

constitutionally guaranteed trial rights by pleading guilty * * *.” Id. at ¶ 4. The court

held that “the trial court substantially complied with its obligations under

Crim.R. 11(C)(2)(a) regarding Lewis’s nonconstitutional rights and it ensured that

Lewis understood the effect of his plea pursuant to Crim.R. 11(C)(2)(b).” Id. at ¶ 14.

Lewis filed an application for the court to reopen his appeal in State v. Lewis, 8th

Dist. Cuyahoga No. 107552, 2019-Ohio-4974 (“Lewis II”), arguing two assignments

of error: 1) that he was denied due process of law when the court failed to inform
him that he was waiving certain rights by entering a plea of guilty; and 2) that he

was prejudiced by ineffective assistance of appellate counsel. More specifically

under assignment of error one, Lewis argued that his guilty plea was not made

knowingly, voluntarily, and intelligently.

              In response to Lewis’s argument regarding the trial court’s failure to

inform him that he was waiving certain rights by entering a plea of guilty, the court

in Lewis II held that

      “[r]es judicata prevents this court from once again determining
      whether Lewis was prejudiced through his plea of guilty. State v. Tate,
      8th Dist. Cuyahoga No. 81682, 2004-Ohio-973.” Id. at ¶ 9.
      Additionally, the court held “that circumstances do not render the
      application of the doctrine of res judicata unjust. Lewis has failed to
      establish any prejudice * * *.”

Id.

              Specifically, under the second assignment of error in Lewis II, Lewis

argued that his appellate counsel failed to argue during his appeal that his trial

counsel was ineffective by failing to argue that law enforcement enhanced the

offense by improperly accumulating the amount of drugs confiscated. Id. at ¶ 11.

The court in Lewis II determined that “Lewis has failed to establish with any

specificity how he was prejudiced by the conduct of trial court counsel.” Id. at ¶ 12.

Further the court stated, “The mere recitation of a proposed assignment of error,

without demonstration of the error and resulting prejudice, does not establish a

proposed assignment of error in support of the App.R. 26(B) application for

reopening.” Id.
               On March 5, 2021, Lewis filed a motion to withdraw his guilty plea in

the trial court, arguing that he was subjected to ineffective assistance of counsel

because his trial attorney failed to request the drugs be independently analyzed. On

March 24, 2021, the trial court denied Lewis’s motion without a hearing. Lewis filed

this appeal assigning one error for our review:

      The trial court abused its discretion in denying appellant’s
      postsentence motion to withdraw plea without holding a hearing.

II.   Motion to Withdraw a Guilty Plea

      A.     Standard of Review

               “We review a trial court’s decision to deny a defendant’s postsentence

motion to withdraw a guilty plea under an abuse of discretion standard.” State v.

Simmons, 8th Dist. Cuyahoga No. 109786, 2021-Ohio-1656, ¶ 19. “We likewise

review a trial court’s decision whether to hold a hearing on a postsentence motion

to withdraw a guilty plea for an abuse of discretion.” Id. at ¶ 20.

               “The term ‘abuse of discretion’ connotes more than an error of law or

judgment; it implies that the court’s attitude is unreasonable, arbitrary or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

      B.     Law and Analysis

               A motion to withdraw a guilty plea is governed by Crim.R. 32.1.

Crim.R. 32.1 provides: “A motion to withdraw a plea of guilty * * * may be made

only before sentence is imposed; but to correct manifest injustice the court after
sentence may set aside the judgment of conviction and permit the defendant to

withdraw his or her plea.” “The defendant bears the burden of establishing the

existence of ‘manifest injustice.’” State v. Hobbs, 8th Dist. Cuyahoga No. 109706,

2021-Ohio-852, ¶ 6, citing State v. Smith, 49 Ohio St.2d 261, 361 N.E.2d 1324 (1977),

paragraph one of the syllabus.

              Lewis filed a motion to withdraw his guilty plea more than two years

after he pleaded guilty and was sentenced. The trial court denied his motion, and

Lewis argues that the trial court erred by denying his motion to withdraw his guilty

plea without holding a hearing. “A trial court is not required to hold a hearing on

every postsentence motion to withdraw a guilty plea” Simmons, 8th Dist. Cuyahoga

No. 109786, 2021-Ohio-1656, at ¶ 20, unless the defendant establishes that a

manifest injustice as occurred. “In a postsentence motion to withdraw a guilty plea,

the defendant bears the burden of establishing the existence of ‘manifest injustice.’”

Id. at ¶ 18, quoting State v. Smith, 49 Ohio St.2d 261, 361 N.E.2d 1324 (1977),

paragraph one of the syllabus. “Manifest injustice is ‘a clear or openly unjust act,’”

“that is evidenced by ‘an extraordinary and fundamental flaw in the plea

proceeding.’” Id., quoting State ex rel. Schneider v. Kreiner, 83 Ohio St.3d 203,

208, 699 N.E.2d 83 (1998); State v. McElroy, 8th Dist. Cuyahoga Nos. 104639,

104640, and 104641, 2017-Ohio-1049, ¶ 30.

              However, “a trial court has no jurisdiction to consider a defendant’s

motion to withdraw his or her guilty pleas under Crim.R. 32.1 after a court of appeals
has affirmed the defendant’s convictions.” Simmons at ¶ 21. The court in Lewis I

affirmed Lewis’s convictions. Lewis I at ¶ 1.

              The Ohio Supreme Court explained in State ex rel. Special

Prosecutors v. Judges, Belmont Cty. Court of Common Pleas Judges, 55 Ohio St.2d

94, 97-98, 378 N.E.2d 162 (1978).

      Crim.R. 32.1 does not vest jurisdiction in the trial court to maintain
      and determine a motion to withdraw the guilty plea subsequent to an
      appeal and an affirmance by the appellate court. While Crim.R. 32.1
      apparently enlarges the power of the trial court over its judgments
      without respect to the running of the court term, it does not confer
      upon the trial court the power to vacate a judgment which has been
      affirmed by the appellate court, for this action would affect the
      decision of the reviewing court, which is not within the power of the
      trial court to do.

Simmons at ¶ 21.

              Thus, after this court affirmed Lewis’s convictions in Lewis I,

Crim.R. 32.1 did not vest jurisdiction in the trial court to maintain and determine

Lewis’s subsequent motion to withdraw his guilty pleas. Id. at ¶ 22. Therefore, the

trial court did not abuse its discretion when it denied Lewis’s motion to withdraw

his guilty plea without a hearing.

              Lewis’s assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_______________________________
ANITA LASTER MAYS, JUDGE

SEAN C. GALLAGHER, A.J., and
KATHLEEN ANN KEOUGH, J., CONCUR